Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	The substitute specification filed on 02/14/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
3.	The new drawings filed on 02/14/2022 are entered.
4.	Applicant’s amendments filed on 02/14/2022 to claims are entered. In this amendment, claims 1-8 have been amended and claims 9-20 have been added. In response, the 112 rejection to claim 7 has been withdrawn. 
Response to Argument
5.	Applicant’s argument filed on 3/24/2022 have been fully considered but they are moot in view of new ground of rejection as necessitated by the amendments. 
Election by Original Presentation
6.	Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:	
Inventions (original claims 1-8 and newly claims 9-16) and (newly claims 17-20) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the apparatus configured to be affixed to a still structure. The subcombination has separate utility such as a learning platform to provide step-by-step instructions to the apparatus in order to guide the apparatus to be affixed to the still structure; a calculation software platform to determine visual grids associated with still structure; an affixing mechanism to affix the apparatus to the still structure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03, where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Abstract Objection
7.	The abstract filed on 02/14/2022 is improper.  Applicant is reminded of the proper content of an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, e.g. "The present disclosure”, “This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
The abstract should be provided as a marked-up version under 37 CFR 1.121(b)(2)(ii) using strike-through and underlining as the methods to show all changes relative to the immediate prior version. For example as shown below: 
An apparatus for detecting fungus, disease and virus causing pathogens in an agricultural industry. The apparatus comprises one or more artificial intelligence platforms. Each of the one or more artificial intelligence platforms utilizes data mining and machine learning algorithms to control a robot or a drone. The apparatus further comprises one or more cantilevers. Each of the one or more cantilevers is embedded in the drone or the robot. Each of the one or more cantilevers are managed by an artificial intelligence platform.
Appropriate correction is required.  
Specification Objections
8.   	The amendment filed 02/14/2022 is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a)  states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
- FIG. 1 to FIG. 30, pages 5-7 (no figure number and no description labeled).
- Second paragraph in page 8. Also, it is not sure apparatus 100 and 110 represent for what devices in the original specification?
- In page 9, the artificial intelligence platform 102 detects whether the area 113 is enclosed with an upright barrier structure 115 placed around a plurality of sides of the area 113, and the apparatus 110 further includes a bacteria detection mechanism 112.
Appropriate correction is required.  
Examiner note: It is suggested Applicant should keep the same language as disclosed in the original disclosure and provide a marked-up copy to show deleted terms and replaced terms.  
Drawings Objections
9.	The drawings are objected to, see 37 CFR 1.83(a) because they fail to show the figure number and its description as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  
10.	New corrected drawings in compliance with 37 CFR 1.121(d)  are required in this application because the drawings are not clear, e.g. lines are not uniformly thick, pure line quality. The draftsman boxes are not consistent with US practice where figures are labeled Fig. 1, Fig. 2, etc. Boxes are considered black boxes, and must be provided with description text labels.
11.	Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance .
12.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the corrected drawing and marked-up copy will result in the abandonment of the application.
Note:  An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31 ), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. 
Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
                Claim Objections
13.    	Claims 4 and 13 are objected to because of the following informalities:
	The amendment of claim 4 is not compliant, e.g. the previous claim “wherein the drone or the robot implemented in the one or more cantilevers detect contamination or air pollution particles” and the current amendment should be “wherein the apparatus to detect contamination or air pollution particles.”  	
	In claim 13, “wherein the artificial intelligence platform comprises” should read “wherein the artificial intelligence platform further comprises…”      	
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
14. 	Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The following claim limitations are not found in the original specification:
Claim 9: upright barrier structure placed around a plurality of sides of the area, the AI platform maps the area are determine internal items located within the area.
Claim 10: bacteria-detection mechanism uses a weight-picture based mechanism to determine a structure, a weight, a mass size, one or a plurality of behaviors, and one or a plurality of prints of the one or the plurality of pathogens, wherein the bacteria-detection mechanism simultaneously produces an instantaneous report to the artificial intelligence platform”.
Claim 11:  the AI platform receives the instantaneous report from the bacteria-detection mechanism and configured to utilize the instantaneous report to continuously monitor the area by transferring the instantaneous report to a computer.
Claim 12: having data points corresponding to the upright barrier structure.
Claim 13: taking high-definition pictures of collected soil.
Claim 14:  the transfer mechanism comprising one or a plurality of drones, robots or cantilevers”
Claim 15: the AI platform further comprises a camera to take high-definition analytical photographs of leaf, branch, a stem of plant, tree, bush, or flower.
Claims 17-20 are new matter based on elected original claims 1-8.  
The original specification does not disclose the above limitations as recited in new claims. Thus, the written description requirement of 112(a), or 112, first paragraph was not satisfied.  

15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 3, 9-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claim 3, “wherein one or more cantilevers are embedded” lacks explicit antecedent basis. It is unclear it represents one or more cantilevers in claim 1?
The recitation in claims 9 and 12, “internal items” is indefinite. It is unclear what internal items of what?
Further in claim 9, “wherein the artificial intelligence platform detects whether the area is enclosed with an upright barrier structure placed around a plurality of sides of the area” is indefinite. It is unclear how the AI platform can detect the barrier structure? The specification discloses AI platform is a software, see original spec second paragraph in page 1.
The recitation in claim 10, “bacteria-detection mechanism uses a weight-picture based mechanism to determine a structure, a weight, a mass size, one or a plurality of behaviors, and one or a plurality of prints of the one or the plurality of pathogens” is indefinite. It is unclear how a bacteria-detection mechanism to use a weight-picture based mechanism to determine a structure, a weight, a mass size, etc.?
Further in claim 10, “one or more plurality of behaviors” is indefinite. It is unclear what behaviors applicant refers to?
Furthermore, in claim 10, “wherein the bacteria-detection mechanism simultaneously produces an instantaneous report to the artificial intelligence platform comprising the structure, the weight, the mass size, the one or the plurality of the behaviors, and the one or the plurality of the prints of the one or the plurality of pathogens” is indefinite. It is unclear whether the bacteria-detection mechanism OR the AI platform comprising…”
The recitation in claim 13, “wherein the drone and robot collection mechanism comprises one or a plurality by taking high-definition pictures of the collected soil” is indefinite. It is unclear “one or a plurality” of what applicant refers to?
The recitation in claim 14, “a transfer mechanism configured to transfer the collected soil in order to…” is indefinite. It is unclear transfer the collected soil to where?
Examiner note: Due to number of 35 USC 112 (b) rejections, the claims have been treated on their merits as best understood by the Examiner.
AIA  Statements of § 102, 103
17. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102 
18. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application,  as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


19.	Claims 1-3 and 6 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated over Chowdhary et al, hereinafter Chowdhary (US 2021/0158041 – of record). 
As per Claim 1, Chowdhary teaches an apparatus for detecting fungus, disease and virus causing pathogens in the agricultural industry (see [0371], [0377]), the apparatus comprising: 
one or more Artificial Intelligence (AI) platforms (mobile platforms using deep learning, see [0205] ), wherein each of the one or more Al platform utilizes data mining and machine learning algorithms ( a convolutional Neural Network (CNN) is a deep learning algorithm and implemented on mobile platforms, see [0209]. It is noted data mining is an essential part of the AI ) to control a robot or a drone (control autonomous agricultural robots, see [0331], [0400] ); and 
one or more cantilevers, wherein each of the one or more cantilevers is
 embedded in the drone or a the robot, and wherein the each Al platform is
implemented in the each cantilever (components include frame made from “3D printed components considered cantilevers, [0350], [0393]-[0394], Fig 39, [0074] ).  
As per Claim 2, Chowdhary teaches the apparatus of claim 1, wherein the robot or the drone operates on land, in air or in a body of water (Fig 18, steps 1803-1805, [0158]).  
As per Claim 3, Chowdhary teaches the apparatus of claim 1, wherein one or more cantilevers are embedded in the drone or robot detect fungus, diseases and viruses in soil (see [0026], [0331], [0353]).  
As per Claim 6, Chowdhary teaches the apparatus of claim 1, further comprising arrays of cantilevers which are stacked or placed on or inside the robot or the drone (layering 3D printed material, see [0335], [0393]).  
Claim Rejections - 35 USC § 103 
20.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


21.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Fu et al, hereinafter Fu (US 2009/0309744 – of record).
As per Claim 4, Chowdhary teaches the apparatus of claim 1, wherein one or more cantilevers are embedded in the drone or the robot detect ( [0331], [0353]), but Chowdhary does not teach detecting contamination or air pollution particles.  Fu teaches detecting contamination or air pollution particles (see Fig 1, block 11). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to also detect air pollution as taught by Fu that would enhance the system in detecting, e.g. various kinds of chemical particles in the air that may affect the plant and soil (Fu, [0004]).    
22.	Claims 5 and 8 are rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Anderson et al, hereinafter Anderson (US 2003/0044771 – of record) and Cartlidge et al, hereinafter Cartlidge (US patent 7,338,168 – of record).
As per Claim 5, Chowdhary teaches the apparatus of claim 1, wherein the machine learning and data mining algorithms retrieve data from the one or more cantilevers and analyze specific pathogens (as stated in claim 1), Chowdhary does not teach analyze pathogen particles by weight in femtograms combined with high definition pictures.  Anderson teaches analyze pathogen particles by weight in femtograms (the mass of individual virus range approx. 6x10‾¹⁵ to 1.2x10‾¹⁷ grams “femtograms”, see [0047]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to analyze pathogen in femtograms as taught by Anderson that would enhance the system in analyzing very small pathogen particles, e.g. particular virus for discovering new viruses (Anderson, [0047]).   
Chowdhary and Anderson do not teach analyze particles with high definition pictures. Cartlidge discloses analyze particles with high definition pictures (1280x1024 or 2268x1536, or higher pixels are at “high definition images”, see col 10 lines 15-18, using high level machine-vision, col 36 lines 59-60). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Chowdhary and Anderson to analyze pathogen with high definition images as taught by Cartlidge that would enhance the system in examining very small pathogen particles which are not perceived by human observer through the eyepieces (Cartlidge, col 2 lines 24-28).   
As per Claim 8, Chowdhary teaches the apparatus of claim 5, wherein data obtained used to forecast crop harvests, crop events, and level of health or sickness in crops (see [0017]-[0018], [0020], [0377]).
23.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Fuller (US patent 4,826,512 – of record).
As per Claim 7, Chowdhary teaches the apparatus of claim 1, but does not teach further comprising a self-cleaning system, or a reusable cartridge or a disposable cartridge. Fuller teaches a self-cleaning system (col 1 lines 55-56). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to provide a self-clean air filter cartridge as taught by Fuller that would enhance the system by reducing the frequently of filter replacement (Fuller, col 1 lines 24-28). 
24.	Claims 9-16 are rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Anderson and further Bryson et al, hereinafter Bryson (US patent 9,734,684).
As per Claim 9, Chowdhary teaches an apparatus for surveying one or a plurality of products in an agricultural industry to determine one or a plurality of pathogens, the apparatus comprising: 
an artificial intelligence platform to compile data associated with the agricultural industry (mobile platforms using deep learning, see [0205]), wherein the artificial intelligence platform maps out an area associated with the agricultural industry by scanning a perimeter of the area (see [0083], [0106], Table II(A)), 
wherein the artificial intelligence platform detects whether the area (see [0321], [0344], [0351]); and 
a bacteria-detection mechanism to determine which one of the one or the plurality of pathogens are causing one or a plurality of diseases, to determine a type of the one or the plurality of the pathogens (see [0017], [0331], [0353]), and to determine how to control the one or the plurality of pathogens using artificial intelligence data mining generated by the artificial intelligence platform (see [0331], [0353], [0371]).  
Chowdhary does not teach to determine one or a plurality of molecules associated with the one or the plurality of the pathogen; detect whether the area is enclosed with an upright barrier structure placed around a plurality of sides of the area and wherein the artificial intelligence platform maps out the area to determine whether there is one or a plurality of internal items located within the area.
Anderson teaches to determine one or a plurality of molecules associated with the one or the plurality of the pathogens (see [0006], [0028], [0041]-[0042], [0099]-[0100]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to determine molecules of pathogen as taught by Anderson that would enhance the system to discover new version of such viruses, which infect pathogen that may be of therapeutic use for treatment those infections (Anderson, [0100]). 
Chowdhary and Anderson do not teach detect whether the area is enclosed with an upright barrier structure placed around a plurality of sides of the area and wherein the artificial intelligence platform maps out the area to determine whether there is one or a plurality of internal items located within the area.
Bryson teaches detect whether the area is enclosed with an upright barrier structure placed around a plurality of sides of the area (col 1 lines 16-28, col 5 line 46 to col 6 line 21) and wherein the artificial intelligence platform maps out the area to determine whether there is one or a plurality of internal items located within the area (Fig 6, building 66 inside the fence, col 10 line 60 to col 11 line 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Chowdhary and Anderson having drones to monitor the fence around the area as taught by Bryson that would provide security for an object (Bryson, col 1 lines 9-12).
As per Claim 10, Chowdhary teaches the apparatus of claim 9, wherein the bacteria-detection mechanism uses a weight-picture based mechanism to determine a structure, a weight, a mass size, one or a plurality of behaviors, and one or a plurality of prints of the one or the plurality of pathogens (see [0006], [0329]), and wherein the bacteria-detection mechanism simultaneously produces an instantaneous report to the artificial intelligence platform comprising the structure, the weight, the mass size, the one or the plurality of the behaviors, and the one or the plurality of the prints of the one or the plurality of pathogens (see [0027]).  
As per Claim 11, Chowdhary teaches the apparatus of claim 10, wherein the artificial intelligence platform receives the instantaneous report from the bacteria-detection mechanism and is configured to utilize the instantaneous report to continuously monitor the area by transferring the instantaneous report to a computer (see [0017], [0025]-[0026], [0331], [0353], [0371], [0377], [0405]). 
As per Claim 12, Chowdhary does not teach the apparatus of claim 9, wherein the artificial intelligence platform comprises a laser mapping software to form a three-dimensional schematic view having data points corresponding to the upright barrier structure and the one or the plurality of internal items located within the area. Bryson teaches wherein the artificial intelligence platform comprises a laser mapping software (col 6 lines 7-21) to form a three-dimensional schematic view having data points corresponding to the upright barrier structure and the one or the plurality of internal items located within the area (col 3 lines 3-16 and 55-60). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Chowdhary and Anderson having drones to monitor the fence around the area as taught by Bryson that would provide security for an object (Bryson, col 1 lines 9-12).
As per Claim 13, Chowdhary teaches the apparatus of claim 9, wherein the artificial intelligence platform comprises a collection mechanism to collect soil (take samples of soil [0027], [0353], [0373]), wherein the drone and robot collection mechanism [0025] comprises one or a plurality by taking high-definition pictures of the collected soil (high resolution “high-definition”, see [0020] [0206] ).
As per Claim 14, Chowdhary teaches the apparatus of claim 13, wherein the artificial intelligence platform further comprises a transfer mechanism configured to transfer the collected soil in order to determine a moisture level associated with the soil [0349], wherein the transfer mechanism comprises one or a plurality of drones, robots or cantilevers (see [0206], [0400]-[0401]).  
As per Claim 15, Chowdhary teaches the apparatus of claim 14, wherein the artificial intelligence platform further comprises a camera to take one or a plurality of high-definition analytical photographs of a leaf, a branch, a stem of a plant, a tree, a bush, or a flower (see [0019]-[0021], [0102], [0123]).
As per Claim 16, Chowdhary teaches the apparatus of claim 15, wherein the artificial intelligence platform further comprises an artificial intelligence software program to determine if a crop in the area is viable and can be harvested (see [0013], [0330], [0352]).
Conclusion
24.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865     


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863